UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIDNEY KENNETH MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00068-JPB-1)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney Kenneth Mitchell, Appellant Pro Se.     Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sidney Kenneth Mitchell appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   United States v. Mitchell, No. 3:06-cr-

00068-JPB-1 (N.D.W. Va. Dec. 16, 2011).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2